ORDER
Anthony Bacon appeals the denial of his Rule 29.15 motion for post-conviction relief, following an evidentiary hearing. Bacon’s motion alleged ineffective assistance of counsel in that trial counsel did not properly challenge a search warrant that permitted the officers to execute the warrant without knocking and announcing their presence before making entry. Because any motion to suppress the evidence based on the police officers’ failure to knock and announce before entry would have been unsuccessful under Hudson v. Michigan, — U.S.-, 126 S.Ct. 2159, 165 L.Ed.2d 56 (2006), Bacon did not suffer any prejudice. Therefore, we affirm the denial of his Rule 29.15 motion pursuant to Rule 84.16(b).